STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    June 19, 2018
                Plaintiff-Appellee,

v                                                                   No. 337572
                                                                    Roscommon Circuit Court
WILLIAM FRANK SIKORSKI JR.,                                         LC No. 12-006736-FC

                Defendant-Appellant.


Before: MURPHY, P.J., and JANSEN and SWARTZLE, JJ.

JANSEN, J. (dissenting)

        Because I agree with defendant that the Crosby1 remand procedure was improper, and
because, in my view, defense counsel admits he provided ineffective assistance of counsel, I
respectfully dissent.

         In People v Lockridge, our Supreme Court articulated, at length, the proper procedure
when conducting a Crosby hearing on remand. See Lockridge, 498 Mich. at 398. Due process
requires the trial court to allow defendant an opportunity to inform the court whether or not he
will seek resentencing. Id. It is undisputed, and even admitted by defense counsel, that this did
not happen here. Indeed, defense counsel admits that he did not consult with defendant prior to
the Crosby hearing, and further, defendant was not even present for the hearing. Defense
counsel was appointed to represent defendant in all post-conviction proceedings. A Crosby
hearing is a post-conviction proceeding, and no substitution of counsel had occurred.
Accordingly, in my view, the trial court in this matter has not fulfilled the duty it owes to
defendant to protect defendant’s right to due process of law. Given the cumulative errors that
took place in this matter, I disagree with the majority that “any error with respect to defendant’s
opportunity to avoid resentencing” is harmless. I would again remand to the trial court for
defendant to receive effective assistance of counsel relating to a properly conducted Crosby
hearing.


                                                            /s/ Kathleen Jansen


1
    United States v Crosby, 397 F3d 103 (CA 2, 2005).


                                                -1-